Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on October 10, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on March 22, 2022 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (U.S. Patent No. 11,119,192, hereon He).
In reference to claim 1: He discloses a laser speed measuring method, comprising the steps of: 
acquiring detection data within a predetermined detection angle range in a plurality of paralleled horizontal planes having different heights, from a plurality of laser rays detected towards a road extending direction in the horizontal plane (see He, column 3, lines 11-33); 
acquiring three-dimensional point cloud data according to the detection data; determining a position of a measured object in the road extending direction according to the three-dimensional point cloud data (see He, column 3, lines 16-34); and 
determining a speed of the measured object according to the position change of the measured object (absolute or relative position) along the road extending direction at different timing (see He, column 6, lines 20-50, column 11, lines 4-20 and column 19, lines 55-67).  
In reference to claim 8: the instant claim is directed to a a laser speed measuring control device and the claim is very much in line with claim 1, see the analysis in reference to claim 1. 
In reference to claim 10: the instant claim is directed to a laser speed measuring control device and the claim is very much in line with claim 1, see the analysis in reference to claim 1. 
In reference to claim 17: the instant claim is directed to a computer-readable storage medium, and the claim is very much in line with claim 1, see the analysis in reference to claim 1.
In reference to claim 18: the instant claim is directed to a laser velocimeter and the claim is very much in line with claim 1, see the analysis in reference to claim 1. 
With regard to claim 19: He further discloses that the laser velocimeter includes a plurality of laser detectors disposed in vertical direction in a multi-layer laser radar because the LIDAR are employed one or more lasers to collect data points representing an area means the velocimeter includes a plurality of laser detectors disposed in linear direction too (see He, column 3, lines 34-41). 
Claim Objection
Claims 2-7, 9 and 11-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Smith et al. (U.S. Patent No. 10,676,085) discloses training machine learning model based on training graces with training instance input based on autonomous vehicle sensor data. 
Moghadam et al. (U.S. Patent No. 10,586,385) discloses a system for generating a three-dimensional geometric model of a structure having a portable sensing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857